 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     RIVER RECATTO
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 6:18-po-00700-JDP
                                         )
11                     Plaintiff,        )               REQUEST FOR DISMISSAL AND
                                         )               TO VACATE REVIEW HEARING;
12                                       )               ORDER THEREON
     vs.                                 )
13                                       )
                                         )
14   RIVER RECATTO,                      )
                                         )               Date: February 25, 2020
15                                       )               Time: 10:00 AM
                       Defendant.        )               Judge: Hon. Jeremy D. Peterson
16   ____________________________________)
17

18           Defendant RIVER RECATTO, by and through his Attorney of Record, CAROL MOSES,

19   hereby requests that the above captioned matter be dismissed pursuant to Rule 48 of the Federal

20   Rules of Criminal Procedure and the Review Hearing currently scheduled for February 25, 2020,
21   be vacated. The government has no objections.

22           On March 19, 2019, the Court did not enter judgment on this conviction. Instead, the

23   Court ordered Mr. Recatto to twelve months of unsupervised probation, with the conditions that

24   he obey all laws. He was also ordered to pay a $10.00 special assessment fee and a $990.00 fine

25   totaling a $1,000.00 financial obligation.

26   ///
27   ///

28   ///


     ORDER
     TO VACATE REVIEW HEARING                                                                          1
 1           Mr. Recatto has paid his $1,000.00 financial obligation in full. Mr. Recatto is currently in

 2   compliance with all conditions of his probation and he hereby requests that the above captioned

 3   matter be dismissed pursuant to Rule 48 of the Federal Rules of Criminal Procedure and his

 4   Review Hearing currently scheduled for February 25, 2020 be vacated. Mr. Recatto remains on

 5   unsupervised probation until March 19, 2020.

 6

 7   Dated: January 9, 2020                                       /s/ Carol Ann Moses
                                                                  CAROL ANN MOSES
 8                                                                Attorney for Defendant,
 9                                                                RIVER RECATTO

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     ORDER
     TO VACATE REVIEW HEARING                                                                           2
 1                                                 ORDER
 2            The court, having reviewed the above request hereby orders as follows:

 3                   1. The review hearing for RIVER RECATTO currently scheduled for February
                         25, 2020, at 10:00 a.m. is vacated.
 4
                     2. The above captioned matter for RIVER RECATTO is dismissed pursuant to
 5
                         Rule 48 of the Federal Rules of Criminal Procedure.
 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      January 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     ORDER
     TO VACATE REVIEW HEARING                                                                   3
